DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention is unclear on a process the measured data into precursors, and how processing data stage configured to process one or multiple of the input precursors into a shared intermediate product, and how to process the intermediate product into one or multiple evaluation results of the evaluation system. There is no technical performance operation to define the processing can be identified at all.
 	Dependent claims 2-4 are rejected based on the rejection of the base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The claimed invention is not provided technical performance operation in processing data stage configured to process one or multiple of the input precursors into a shared intermediate product, and how to process the intermediate product into one or multiple evaluation results of the evaluation system. There is no technical performance operation to define the processing can be identified. Since the claimed invention is inoperative in technical performance, then the evaluation results are not tangible to show an improvement in useful for a practical application.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5-15 (claims 5, 9, 14 and 15) are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation of configured to process one or multiple of the input stages a input precursors into a shared intermediate product, and at least one output stage configured to process the intermediate product into one or multiple evaluation results of the evaluation system, the method comprising the following steps: supplying learning measured data to the evaluation system; processing, by the evaluation system, the learning measured data into evaluation results; and optimizing parameters which characterize a behavior of the evaluation system with a goal that the evaluation results coincide well with learning evaluation results belonging to the learning measured data in accordance with at least one cost function , the learning measured data, which are supplied to the at least two input stages of the evaluation system, including physical measured data which were detected by different sensors, and/or realistic synthetic measured data of the different sensors. It is these limitations that they are claimed in the combination with other limitations of the claim, which have not been found, taught or suggested in the prior art of record.
configured to process one or multiple of the input stages a input precursors into a shared intermediate product, and at least one output stage configured to process the intermediate product into one or multiple evaluation results of the evaluation system, the  system being trained by: supplying learning measured data …processing, by the evaluation system…, optimizing parameters which characterize a behavior of the evaluation system with a goal that the evaluation results coincide well with learning evaluation results belong to the learning measured data in accordance with at least one cost function, the learning measured data, which are supplied to the at least two input stages …the evaluation system comprising the following steps: supplying a set of neared data…processing, by the evaluation system , the supplied set of measured data into a first set of evaluation results; supplying the set of measured data…into a second set of evaluation results; ascertaining associated uncertainties of the first set of evaluation results and associated uncertainties of the second set of evaluation results; ascertaining an end result from the first and second sets of evaluation results and the associated uncertainties. It is these limitations that they are claimed in the combination with other limitations of the claim, which have not been found, taught or suggested in the prior art of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hakobyan et al (US 20210063535) discloses processing of radar signals including suppression of motion artifacts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2865